Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 1 of 9 PageID #:1815
                                                                                1




 1                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                             EASTERN DIVISION

 3   MOTOROLA SOLUTIONS, INC.,               )   Docket No. 17 CV 1972
                                             )
 4             Plaintiff,                    )
                                             )   Chicago, Illinois
 5                  vs.                      )   August 15, 2019
                                             )   9:45 o'clock a.m.
 6   HYTERA COMMUNICATIONS                   )
     CORPORATION, LTD., et al.,              )
 7                                           )
               Defendants.                   )
 8

 9
                     TRANSCRIPT OF PROCEEDINGS - Status
10                BEFORE THE HONORABLE JOHN ROBERT BLAKEY

11

12   APPEARANCES:
     For the Plaintiff:            KIRKLAND & ELLIS
13                                 BY: MR. MICHAEL W. DeVRIES
                                   333 South Hope Street
14                                 Suite 2700
                                   Los Angeles, California 90071
15
                                   KIRKLAND & ELLIS
16                                 BY: MR. ADAM R. ALPER
                                   555 California Street
17                                 27th Floor
                                   San Francisco, California         94104
18
     For the Defendants:           CALFEE HALTER & GRISWOLD LLP
19                                 BY: MR. JOHN S. CIPOLLA
                                   1405 East Sixth Street
20                                 Cleveland, Ohio 44114

21

22
                      LAURA LACIEN, CSR, RMR, FCRR, CRR
23                        Official Court Reporter
                   219 South Dearborn Street, Suite 1212
24                         Chicago, Illinois 60604
                                (312) 408-5032
25
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 2 of 9 PageID #:1816
                                                                                 2




 1       (The following proceedings were had in open court:)

 2               COURTROOM DEPUTY:      17 C 1972, Motorola Solutions

 3   versus Hytera Communications.

 4               THE COURT:     Good morning, counsel.       Appearances.

 5               MR. DeVRIES:     Good morning, your Honor.         Mike

 6   DeVries --

 7               MR. ALPER:     Good morning, your Honor.

 8               MR. DeVRIES:     -- and Adam Alper on behalf of the

 9   plaintiff Motorola Solutions.

10               MR. CIPOLLA:     John Cipolla here on behalf of the

11   Hytera defendants.

12               THE COURT:     Are we able to set case management dates

13   today?

14               MR. DeVRIES:     Your Honor, we have conferred.           The

15   primary area of dispute between the parties is when the trial

16   date should be -- what trial date we should be working

17   towards.     Before the stay was entered at the end of March,

18   we -- the parties had submitted a joint schedule working

19   towards a March 2020 trial date.           We know that your Honor in

20   the March hearing indicated that the stay would not impact

21   that trial date.

22               Motorola's position is that the trial should proceed

23   in March.     We've conferred and we understand that Hytera's

24   position is that it should proceed in August.              However, I

25   believe based on the discussions that there may be some
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 3 of 9 PageID #:1817
                                                                                      3




 1   middle ground to be reached; and perhaps if your Honor is

 2   able to let the parties know the Court's availability for a

 3   trial in perhaps May or early June, we are confident that we

 4   can work back from there to submit an agreed schedule to the

 5   Court within the next several days and that's something that

 6   we discussed with counsel for Hytera, that if the Court

 7   provides the parties with guidance about what trial date we

 8   should work towards, we're confident we can submit an agreed

 9   schedule, of course subject to your Honor's approval.

10              THE COURT:     Is that your thoughts?

11              MR. CIPOLLA:      Your Honor, you know, I'd like to

12   argue in favor of the August trial date.             When the Court

13   indicated it would set dates and not move the trial date, the

14   date set for -- by which the motion to dismiss was going to

15   be decided was May 9th if you read your transcript of that

16   hearing, and the decision didn't come down until this August

17   and so we've lost three months there.            And there's no way --

18   and I've been doing this for 30 years -- that we can get the

19   seven patents done on 57 now alleged infringing products done

20   in six months.

21              We think August is do-able, although it's going to

22   be really tough.      I normally would think that a year and a

23   half, two years to get it to a trial on this but, you know,

24   August, I think looking at the schedule, the local rule --

25   patent rules and what we have to do, that's reasonable.                    And
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 4 of 9 PageID #:1818
                                                                                      4




 1   more than that, I don't think it prejudices Motorola in any

 2   way.

 3              May 15th is when they filed their amended complaint

 4   based on our first motion to dismiss and they added about 40

 5   new pages of subject matter to that complaint.              It's now like

 6   90 pages long and they add approximately 30 new products so

 7   now we have 57 new products at issue.            Motorola served

 8   infringement contentions actually before they filed their

 9   amended complaint that didn't address any of the new products

10   that are in the amended complaint so we don't even know how

11   they're alleging infringement of that.

12              And more than that, the -- all the products that

13   were in the first complaint, they've already been enjoined by

14   the ITC.    They're not for sale anymore so there's no -- no

15   real harm to Motorola and there's no pending preliminary

16   injunction or allegation of irreparable harm.              Money damages

17   for three or four more months of alleged infringement would

18   adequately compensate them.

19              Meanwhile my client, this I-Series, the new products

20   that are alleged, is very important.            That product was

21   actually blessed by the ITC.         They withdrew all the patents

22   infringing -- alleged to infringe on these new products

23   except for one which the ITC found not to be infringed.                    And

24   so we don't think -- that is a very important set of products

25   for us.    We'd like to be able to present an adequate defense.
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 5 of 9 PageID #:1819
                                                                                5




 1   And if you compress the schedule beyond August, we think

 2   we're going to be severely prejudiced.            So I really don't

 3   think, you know, June versus August is that big of a deal.

 4                And I do agree with Mr. DeVries that once we get

 5   the trial date target, we'll be able to agree by next

 6   Wednesday.     We'll submit something to the Court on the rest

 7   of the scheduling dates.

 8              THE COURT:     Anything else, counsel?

 9              MR. DeVRIES:      Yes.   I just need to correct something

10   which is that the I-Series products that was -- that counsel

11   refers to, they were provided in our infringement contention

12   so it's inaccurate to say that they weren't.              They were

13   included in our infringement contentions.             We provided that

14   when the case was unstayed by your Honor in February.                 We

15   proceeded with discovery at that time and it was only three

16   days before the invalidity contentions were due that the case

17   was stayed again.

18              And I'm sure your Honor has this in mind but these

19   patents, all seven of them, were almost fully litigated in

20   the ITC claim construction, expert discovery for four of the

21   seven that actually proceeded to a hearing.             We fully

22   recognize that those determinations are not binding on your

23   Honor but we've reached a cross-use agreement which was

24   entered by your Honor during the time the case was unstayed

25   so that all the materials in discovery from those proceedings
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 6 of 9 PageID #:1820
                                                                                   6




 1   are available here.       And we would -- Motorola Solutions

 2   definitely would be irreparably harm.            We've been asking to

 3   proceed as quickly as possible.

 4              When your Honor stayed the case again in March, we

 5   indicated that our belief was that the motion to dismiss

 6   would be denied.      We thought that the stay should not

 7   continue and so we do think that having them continue to sell

 8   our patented technology as their I-Series products does

 9   causes irreparable harm.        This is a competitor dispute.              It's

10   been pending since March of 2017 and we are very anxious to

11   get to trial as quickly as possible.

12              Final update just in case this didn't come up in the

13   last discussion, the IPRs that Hytera was using to ask your

14   Honor to stay the case when they made that request in

15   November of last year, again in February of this year and

16   then again in March, all three of those IPRs had been

17   decided.    All three of those were favorable to Motorola.                  All

18   of the claims were confirmed in two.            Some of the claims were

19   confirmed in the third.        Hytera is now estopped from

20   asserting prior art invalidity.          That's within the scope of

21   that estoppel for all three of those patents and there is no

22   further ability on the part of Hytera to file IPRs in any of

23   the remaining patents.

24              And so the case really is -- although there are

25   seven patents, a lot has been done and I think we are in a
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 7 of 9 PageID #:1821
                                                                                7




 1   position to very easily frankly get to a March trial date of

 2   next year or something very close to that.

 3              THE COURT:     Anything else, counsel?

 4              MR. CIPOLLA:      Yes.     I strongly dispute that more

 5   than three of the patents were actually litigated to

 6   conclusion are under claim construction.             They were withdrawn

 7   from the ITC except all but three.           And I have not seen any

 8   infringement allegations on the I-Series and, in fact, I

 9   asked counsel whether he's going to submit some and he didn't

10   know, some new infringement contentions before today's

11   hearing, your Honor.

12              THE COURT:     How long do you need to file an answer?

13              MR. CIPOLLA:      What's that?

14              THE COURT:     How long do you need to file an answer?

15              MR. CIPOLLA:      We talked about that, your Honor --

16              THE COURT:     Can you get it done by September 16?

17              MR. CIPOLLA:      We were going to try to shoot for

18   August -- actually the end of the week of -- or before Labor

19   Day, your Honor, which I believe is August 28th.

20              THE COURT:     Okay.      Is that a realistic date?       Can

21   you get it done by then?

22              MR. CIPOLLA:      Yes.

23              THE COURT:     August what?

24              MR. CIPOLLA:      28th.

25              THE COURT:     All right.      Oral motion to file answer
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 8 of 9 PageID #:1822
                                                                                8




 1   on or before August 28th is granted.            I'm listening to

 2   defense counsel's argument and it's making a lot of sense to

 3   me.   There's a lot left to do in the case.            I don't think

 4   we're going to make that trial date.            I don't think it's

 5   accurate.    It did take me longer than expected because things

 6   sometimes take longer than expected to get to certain things.

 7   So I'm going to strike the March trial date and I'm going to

 8   enter a schedule that's more consistent with the local rules,

 9   local patent rules.

10               Teeing off this answer, I still think there's

11   infringement contention issues that are unresolved so we got

12   a lot of work to do.       We're not going to make a March trial.

13   So I realize that's not preferable but it's -- you have to do

14   it right; not fast, so.        I'm going to enter an order and be

15   consistent with the local rules.

16               If you have any -- there's going to be a lot of

17   dates in it obviously, more than I'm going to put on the

18   record right now in light of the fact there's other attorneys

19   waiting.    If there's any specific issues with the dates, meet

20   and confer, call my courtroom deputy.            If you want to make a

21   modest adjustment to the dates, like a hearing date, I've got

22   family vacation or something like that, just let me know.

23   Otherwise, I'll enter an order based on the new answer date.

24               Anything else, counsel?

25               MR. DeVRIES:     No, your Honor.
Case: 1:17-cv-01972 Document #: 106 Filed: 09/09/19 Page 9 of 9 PageID #:1823
                                                                                9




 1              MR. CIPOLLA:      No, your Honor.

 2              THE COURT:     All right.      Thanks.

 3              MR. CIPOLLA:      Thank you.

 4       (Which concluded the proceedings in the above-entitled

 5   matter.)

 6                            C E R T I F I C A T E

 7              I hereby certify that the foregoing is a transcript

 8   of proceedings before the Honorable John Robert Blakey on

 9   August 15, 2019.

10

11   /s/Laura LaCien
     ________________________                      August 22, 2019
12   Laura LaCien                                        Date
     Official Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
